UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 15-6654


SIMON ALLEN, JR.,

                Plaintiff - Appellant,

          v.

SPECIAL AGENT PAUL LEE, in his private and official
capacity; SPECIAL AGENT EARL GILLIAM, in his private and
official capacity; RAC SCOTT BAILEY, in his private and
official capacity; ASST US ATTORNEY WILLIAM J. WATKINS, JR.,
in his private and official capacity; PROBATION OFFICER
ROBERT F. WOODS, in his private and official capacity; US
ATTORNEY WILLIAM N. NETTLES, in his private and official
capacity; PUBLIC DEFENDER LORA C. BLANCHARD, in her private
and official capacity; COURTROOM DEPUTY PAMELA BRISSEY, in
her private and official capacity,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.     Richard Mark Gergel, District
Judge. (8:15-cv-00504-RMG)


Submitted:   August 20, 2015                 Decided:   August 25, 2015



Before DUNCAN, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Simon Allen, Jr., Appellant Pro Se.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

     Simon      Allen,    Jr.,    appeals    the     district    court’s      order

accepting the magistrate judge’s recommendation to dismiss his

civil    action   against      Defendants    after    a    review,   pursuant   to

28 U.S.C. §§ 1915, 1915A(b)(1) (2012).                    We have reviewed the

record    and   find     no   reversible    error.        Accordingly,   we   deny

Allen’s motion for a transcript at government expense and affirm

the district court’s judgment.             Allen v. Lee, No. 8:15-cv-00504-

RMG (D.S.C. Apr. 20, 2015).                We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                         AFFIRMED




                                       3